                                                                     1    Maxim B. Litvak (CA Bar No. 215852)
                                                                          Gail S. Greenwood (CA Bar No. 169939)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, California 94111
                                                                          Telephone: 415/263-7000
                                                                     4
                                                                          Facsimile: 415/263-7010
                                                                     5    Email: mlitvak@pszjlaw.com
                                                                                  jlucas@pszjlaw.com
                                                                     6            ggreenwood@pszjlaw.com

                                                                     7    Richard W. Slack
                                                                          WEIL, GOTSHAL & MANGES LLP
                                                                     8    767 Fifth Avenue
                                                                          New York, NY 10153-0119
                                                                     9    Telephone: 212/310-8000
                                                                          Facsimile: 212/310-8007
                                                                    10
                                                                          Counsel for Richard A. Williamson, on behalf of
                                                                    11    and as trustee for the Bondholders’ Liquidating Trust
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                    14
                                                                                                                  OAKLAND DIVISION
                                                                    15
                                                                         In re                                                Bankruptcy Case No. 01-32495
                                                                    16
                                                                         AT HOME CORPORATION,                                 Chapter 11
                                                                    17   a Delaware corporation, et al.,
                                                                                                                              (Jointly Administered)
                                                                    18                           Debtors.
                                                                                                                              APPLICATION FOR ADMISSION OF
                                                                    19                                                        ATTORNEY PRO HAC VICE

                                                                    20

                                                                    21           Pursuant to B.L.R. 1001-2(a) and Civil L.R. 11-3, Garland T. Stephen, an active member in

                                                                    22   good standing of the bar of the State of Texas, hereby applies for admission to practice in the

                                                                    23   Northern District of California on a pro hac vice basis representing Richard A. Williamson, on

                                                                    24   behalf of and as trustee for the Bondholders’ Liquidating Trust in the above-entitled action.

                                                                    25           In support of this application, I certify on oath that:

                                                                    26                   1.      I am an active member in good standing of a United States Court or of the

                                                                    27   highest court of another State or the District of Columbia, as indicated above. A certification of

                                                                    28   good standing by the State Bar of Texas is attached;


                                                                     Case: 01-32495       Doc# 5334         Filed: 03/29/19    Entered: 03/29/19 11:19:37     Page 1 of
                                                                                                                         3
Case: 01-32495   Doc# 5334   Filed: 03/29/19   Entered: 03/29/19 11:19:37   Page 2 of
                                          3
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

March 28, 2019



Re: Mr. Garland Temple Stephens, State Bar Number 24053910


To Whom It May Concern:

This is to certify that Mr. Garland Temple Stephens was licensed to practice law in Texas on June 08,
2006, and is an active member in good standing with the State Bar of Texas. "Good standing" means
that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
Case: 01-32495         Doc# 5334           Filed: 03/29/19   Entered: 03/29/19 11:19:37          Page 3 of
                                                        3
